           Case 2:20-cr-00019-DLC Document 33 Filed 02/24/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

UNITED STATES OF AMERICA,                             CR 20–19–BU–DLC

                       Plaintiff,

vs.                                                          ORDER

JOHN MICHAEL DUNNE,

                       Defendant.

      Before the Court is the United States’ Motion for Final Order of Forfeiture.

(Doc. 32.) Having reviewed the motion, the Court finds:

      1.      The United States commenced this action pursuant to 18 U.S.C.

§ 924(d);

      2.      A Preliminary Order of Forfeiture was entered on December 15, 2020

(Doc. 27);

      3.      All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 924(d) and 21

U.S.C. § 853(n)(1);

      4.      It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d) and 21 U.S.C. § 853;

      IT IS ORDERED that:

      1.      The motion (Doc. 32) for Final Order of Forfeiture is GRANTED.

                                           1
              Case 2:20-cr-00019-DLC Document 33 Filed 02/24/21 Page 2 of 2



         2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

         •     Sturm, Ruger & Company Inc (Ruger brand) model P89DC, 9mm
               caliber, pistol bearing serial number 312-67067; and

         •     Sixteen (16) rounds, 9mm, ammunition.

         3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

         DATED this 24th day of February, 2021.




                                              2
